DETAILED ACTION
Status of Claims
Claims 3-22 are currently pending.  Claims 3-22 are currently under consideration and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final.

Claim Objections
The following claims are objected to because of the following informalities: Claim 13 is objected to because the claim should read:
13.	([...])	The device of claim 3, wherein the drug delivery vehicle comprises a polymer matrix, nanoparticles of the hemostatic drug associated with the polymer matrix, a first constituent, and a second constituent; wherein the first constituent and the second constituent interact to release the nanoparticles of the hemostatic drug from the polymer matrix into the uterine cavity.
Appropriate correction is required.

Claim Rejections - 35 U.S.C. § 112(a) - Enablement
The following is a quotation of the first paragraph of 35 U.S.C. § 112(a):
(a) IN GENERAL.-The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. § 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
Claims 11-12 are rejected under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Scope of Enablement
Claim 11 is rejected under 35 U.S.C. § 112(a), because the specification, while being enabling for inhibiting “rapid egress of the released hemostatic drug from the uterine cavity,” does not reasonably provide enablement for so that said rapid egress is “prevented.”  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  Specifically, the situation for which “rapid egress of the released hemostatic drug from the uterine cavity is prevented,” has not been sufficiently taught to enable the full scope of the claims.  In this regard, the application disclosure and claims have been compared per the factors indicated in the decision In re Wands, 8 USPQ 2d 1400 (Fed. Cir., 1988) as to undue experimentation.  The factors include:
(1) the nature of the invention;
(2) the scope or breadth of the claims;
(3) the state of the prior art;
(4) the predictability or unpredictability of the art; 
(5) the relative skill of those skilled in the art; 
(6) the presence or absence of working examples; 
(7) the amount of direction or guidance presented and,
(8) the quantity of experimentation necessary.
The relevant factors are addressed below on the basis of comparison of the disclosure, the claims and the state of the prior art in the assessment of undue experimentation.
(1) Nature of the Invention & (2) Scope or Breadth of the Claims: 
Instant claim 11 recites: 
11.	([...])	The device of claim 3, wherein the cervical barricade moves distally along the intravaginal portion of the threaded external surface of the catheter until the cervical barricade is located at a cervicovaginal junction such that the uterine cavity is sealed and rapid egress of the released hemostatic drug from the uterine cavity is prevented.
However, the instant specification as originally filed lacks adequate guidance, direction or discussion to apprise the skilled artisan of how to prevent “rapid egress of the released hemostatic drug from the uterine cavity.”  The claims are broad in that they claim a means for preventing rapid egress of the released hemostatic drug from the uterine cavity, the breadth of which exacerbates the complexity of the invention.  The term “prevent” is a potent and absolute term indicating that the method of prevention will necessarily prevent the onset of any “egress of the released hemostatic drug from the uterine cavity,” regardless of the cause, and in every instance by the administration of the device of the instant claims.  Since the instant specification provides no limiting definition of the term “prevent” or “prevented,” the term has been interpreted expansively.  The term “prevent” encompasses a wide range of situations, from preventing a disease from occurring to preventing it from progressing.  Nor is the term limited by any time frame.
Applicant is claiming a means, wherein “rapid egress of the released hemostatic drug from the uterine cavity is prevented” in claim 11.  Prevention, as defined by Merriam-Webster Dictionary, is to keep from happening or existing, which implies taking advance measures against something possible or probable.  Furthermore, the act of preventing embraces complete 100% inhibition.  Thus, the burden of enablement in the assertion of this claim is much higher than would be the case of enabling simply the treatment of the condition.  As for the instant application in relation to the prior art, neither the prior art nor the instant application enable for prevention of rapid egress of the released hemostatic drug from the uterine cavity.  Nowhere in the instant application has the efficacy of the claimed device been enabled to prevent the occurrence of rapid egress of the released hemostatic drug from the uterine cavity. Since absolute success in preventing most diseases/conditions is not reasonably possible, the specification, which lacks an objective showing that rapid egress of the released hemostatic drug from the uterine cavity can actually be prevented, is viewed as lacking an adequate written description of the same.
The claim is thus extremely broad insofar as it suggests that following use of the claimed device, one will not experience regress of the released hemostatic drug from the uterine cavity; that should one already have said egress, it will not worsen; and that it will not recur.  For instance, the full scope of the claim encompasses the situation where implementation of the claimed device necessarily requires that any regress of the released hemostatic drug from the uterine cavity will never occur from the time of the implementation forward.  While such prevention might theoretically be possible under strictly controlled laboratory conditions, as a practical matter it is nearly impossible to achieve in the “real world” in which patients live.
(3) State of the prior art
Devices of claim 11 are known.  See the discussion below, with regard to the teachings of CN 200984216 Y by Li, per US 5,935,098 to Blaisdell et al.  Thus, the state of the art with regard to devices of claim 11 to prevent “egress of the released hemostatic drug from the uterine cavity” is essentially non-existent.  Examples of prevention of “egress of the released hemostatic drug from the uterine cavity” have not been described in the art.
(4) Degree of Predictability or Unpredictability in the Art
The ability to prevent “egress of the released hemostatic drug from the uterine cavity” assumes that one is able to know where said “egress” will occur before it occurs.  Accurate, reliable, and reproducible prediction of where said “egress” will occur on a mammal has not been demonstrated and is therefore highly unpredictable at this time.
(5) Relative Skill Possessed by Those in the Art
In view of the discussion of the state and predictability of the prior art, and the scope of the claims, which are drawn to a method of preventing “egress of the released hemostatic drug from the uterine cavity,” the level of skill in the art is high and is at least that of a medical doctor or Ph.D. scientist with several years of experience in the field(s) of gynecology.
(6) Presence or Absence of Working Examples
No working examples of preventing “egress of the released hemostatic drug from the uterine cavity” were provided since applicant’s specification describes:
[0039]	The device 100 includes a cervical barricade 118.  The barricade may be a cone-shaped plug that tapers proximally to conform to the contour of the vagina.  The cervical barricade 118 may be located at the cervicovaginal junction 120 to seal the uterine cavity 104.  The sealing of the uterine cavity 104 may prevent fast egress of the released hemostatic drug.  As a consequence, the hemostatic drug may remain in the uterine cavity 104 long enough to exert its therapeutic effect.  The cervical barricade 118 is discussed in detail with respect to FIG. 2.
at par. [0039] of the instant published application US 2020/0187985 A1, which is the similar to the language used in claim 11.  Therefore, the specification does not teach preventing “egress of the released hemostatic drug from the uterine cavity” in the absolute meaning of the word “prevent,” but instead, blocking or inhibiting.
(7) Amount of Guidance or Direction Provided
In considering the guidance provided in the specification, the implentation of the claimed device is described in the instant specification, but not preventing “egress of the released hemostatic drug from the uterine cavity” in the absolute meaning of “prevent,” noted above.  In this respect, no guidance is presented as to how one determines what cells are expected to experience “egress of the released hemostatic drug from the uterine cavity.”  This is particularly important regarding the term, “preventing,” since it is not within the skill of the ordinary artisan to accurately predict which cells will have experienced said egress.  Thus, in the absence of such guidance in the specification, the ordinary artisan would not know how to identify cells that may experience said egress.
(8) Quantity of Experimentation Required to Make and Use the Invention
In view of the factors discussed above, the state of the art with regard to preventing “egress of the released hemostatic drug from the uterine cavity” in general is fairly complex and sufficiently unpredictable such that the skilled artisan would have been required to undertake undue experimentation to determine the exact conditions and manner and/or process of execution to arrive at those conditions amenable to actually preventing said egress in the absence of detailed guidance to this effect.  Absent such direction or guidance as to how the skilled artisan would go about preventing said egress, one of ordinary skill in the art would have no alternative recourse but to undertake an exhaustive, and, thus, unduly burdensome search of methods to practice the claimed invention.
Subsequent claim 11 depend on claim 12, and are thus, not enabled on this basis as well.  Examiner suggests replacing “prevented” in claim 11 with “inhibited.”

Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 3-6 and 11-12 are rejected under 35 U.S.C. § 103 as being unpatentable over LI (CN 200984216 Y, Publ. Dec. 05, 2007; as evidenced by English language translation of CN 200984216 Y; on 02/06/2020 IDS; hereinafter, “LI”), in view of BLAISDELL (US 5,935,098, Issued Aug. 10, 1998; hereinafter, “Blaisdell”).
Paragraph and page numbers for Li refer to English language translation of CN 200984216 Y unless noted otherwise.  
Li is directed to:
Hemostatic arrangement of the uterus concealed hemorrhage 
Abstract 
The utility model discloses a hemostatic device for intrauterine hemorrhage, which mainly comprises an air pipe [1], a balloon [2], a suction layer [3] outside the balloon and an outmost hemostatic layer [4].  The utility model is characterized in that the end of the air pipe [1] is connected through an air outlet valve with a leather ball provided with two one-way valves [7] and [9].  The utility model has the advantages that the hemostatic layer [4] is made close to the hemorrhage site through the air pressurization, wherein the hemostatic drugs coated on the surface of the hemostatic layer penetrates rapidly to the wound and the surrounding tissue to cease the bleeding, while the overflowed blood as well as the other liquid penetrates into the suction layer outside the balloon to be absorbed.  The leather ball [8] that can be operated directly to exert pressure on the intrauterine hemorrhage improves the rescue efficiency and decreases the rescue time.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Li, title, abstract & Li, p. 1, Fig. (Li, p. 1, Fig., above, is from p. 1 of the CN 200984216 Y source document).
Regarding independent claim 3 and the requirements:
3.	([...])	A device for managing postpartum hemorrhage, comprising:
an intrauterine balloon to insert into a uterine cavity, wherein the intrauterine balloon is deflated when inserted into the uterine cavity and is inflated inside the uterine cavity to obtain an inflated intrauterine balloon;
a drug delivery vehicle deposited on an outer surface of the intrauterine balloon by a coating technique or an eluting technique, wherein the drug delivery vehicle releases a hemostatic drug into the uterine cavity to obtain a released hemostatic drug;
a cervical barricade to retain the released hemostatic drug in the uterine cavity, wherein the cervical barricade is a cone-shaped plug that tapers proximally to conform to a contour of a vagina; and
a catheter to inflate the intrauterine balloon, deflate the intrauterine balloon, and support the cervical barricade.
Li clearly teaches an intrauterine hemorrhage hemostasis device (Li, abstract & Li, p. 1, Fig.), whereby it is noted:  
“a balloon [2]” with “a suction layer [3] outside the balloon” that is inflated via “air pipe [1] [that] is connected through an air outlet valve with a leather ball provided with two one-way valves [7] and [9]” (Li, abstract & Li, p. 1, Fig.) is “an intrauterine balloon to insert into a uterine cavity, wherein the intrauterine balloon is deflated when inserted into the uterine cavity and is inflated inside the uterine cavity to obtain an inflated intrauterine balloon” of claim 3;
“an outmost hemostatic layer [4],” wherein “hemostatic drugs coated on the surface of the hemostatic layer penetrates rapidly to the wound and the surrounding tissue to cease the bleeding” (Li, abstract & Li, p. 1, Fig.) is “a drug delivery vehicle deposited on an outer surface of the intrauterine balloon by a coating technique or an eluting technique, wherein the drug delivery vehicle releases a hemostatic drug into the uterine cavity to obtain a released hemostatic drug” of claim 3 (it is noted that the requirement, “deposited on an outer surface of the intrauterine balloon by a coating technique or an eluting technique” is a product-by-process requirement, for which Li’s device appears to meet the structural requirements thereof (see MPEP § 2113, which states that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps, and does not depend on the method of production); and “wherein the drug delivery vehicle releases a hemostatic drug into the uterine cavity to obtain a released hemostatic drug” is noted as a functional requirement, for which the broadest reasonable interpretation of the functional requirement is an intended release effect of a coating that meets the structural requirements of claim 3 for a “drug delivery vehicle deposited on an outer surface of the intrauterine balloon”); and
“an air pipe [1]” (Li, abstract & Li, p. 1, Fig.) is “a catheter to inflate the intrauterine balloon, deflate the intrauterine balloon” of claim 3.
However, Li DOES NOT TEACH “a cervical barricade to retain the released hemostatic drug in the uterine cavity, wherein the cervical barricade is a cone-shaped plug that tapers proximally to conform to a contour of a vagina” as required by claim 3, which is well within the purview of the ordinarily skilled artisan.
Blaisidell, for instance, is directed to:
APPARATUS AND METHOD FOR ACCESSING AND MANIPULATING THE UTERUS
ABSTRACT
A uterine access catheter system comprises an inner catheter and a sleeve catheter slidably disposed over the inner catheter. The inner catheter is a balloon catheter having an elastomeric balloon near its distal end and suitable for performing hysterosalpingography procedures.  The sleeve catheter includes an occluding member near its distal end, and the inner catheter and outer catheter may be used together to seal against and engage the cervix of a patient undergoing hysterosalpingography or other genealogical procedures.  The sleeve catheter is locked to the inner catheter, typically relative by relative rotation of the two catheters.  The occluding member may be detachable and reusable.  Means may be provided for drawing a vacuum between the occluding member and the balloon to further engage the cervical os.
Blaisdell, title & abstract.  In this regard, Blaisdell teaches an “occluding member” (Blaisdell, abstract), which is “preferably formed as an inverted cone or ‘adorn’ seal which partially penetrates and seals within the cervix in a manner that permits manipulation without the loss of seal” (Blaisdell, col. 5, ln. 18-21):
The second major component of the uterine access catheter system of the present invention is a sleeve catheter 30 which is usually in the form of a simple tube having only a single lumen therethrough and an occluding member 31 positioned at its distal end.  Optionally, although not necessarily, a handle which may be in the form of a luer fitting 36 is secured to the proximal end 32 of the sleeve catheter 30.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(Blaisdell, col. 6, ln. 60-67, Fig.’s 2B & 3A-B), which is noted as “a cervical barricade,” wherein “the cervical barricade is a cone-shaped plug that tapers proximally to conform to a contour of a vagina” of claim 3.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to manufacture Li’s intrauterine hemorrhage hemostasis device (Li, abstract & Li, p. 1, Fig.) with “occluding member,” as taught by Blaisdell (Blaisdell, abstract).  One would have been motivated to do so with a reasonable expectation of success since both Li and Blaisdell are concerned with similar problems in the art, namely balloon devices for the treating the uterus.  Li, abstract; Blaisdell.  Further, it is well within the skill of the ordinary artisan to select a suitable components for the manufacture of a balloon catheter for treating the uterus.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely the manufacture of Li’s intrauterine hemorrhage hemostasis device (Li, abstract & Li, p. 1, Fig.) with Blaisdell’s “occluding member” (Blaisdell, abstract) in order to obtain the advantage of a component that is “preferably formed as an inverted cone or ‘adorn’ seal which partially penetrates and seals within the cervix in a manner that permits manipulation without the loss of seal” (Blaisdell, col. 5, ln. 18-21).”
Thus, the prior art render claim 3 obvious.
Regarding claim 4 and the requirements
4.	([...])	The device of claim 3, wherein the catheter comprises an inflation lumen and a drainage lumen and the inflation lumen and the drainage lumen are coaxial and wherein a two-way valve is located in an extracorporeal section of the catheter, the two-way valve has an inflation port associated with the inflation lumen for inflating the intrauterine balloon and a drainage port associated with the drainage lumen for deflating the intrauterine balloon.
Li’s intrauterine hemorrhage hemostasis device features “joint 5” branching two-ways to “check valve [7]” and “check valve [9]” for inflating and deflating “balloon [2]” (Li, abstract & Li, p. 1, Fig.),which is “a two-way valve is located in an extracorporeal section of the catheter, the two-way valve has an inflation port associated with the inflation lumen for inflating the intrauterine balloon and a drainage port associated with the drainage lumen for deflating the intrauterine balloon” of claim 4.
Regarding claim 5, it is noted that the requirements:
5.	([...])	The device of claim 3, wherein the inflated intrauterine balloon tapers proximally to conform to the uterine cavity such that the outer surface of the inflated intrauterine balloon contacts a uterine lining to apply pressure to the uterine lining to aid in arresting hemorrhage from the uterine lining.
are functional requirements and recitations of intended use.  In this respect, recitations of intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art (if the prior art structure is capable of performing the intended use, then it reads on the claim, see MPEP § 2103 (I)(C)).  In this regard, it is noted that the structure, material or act in the claim that is connected to (i.e., performs) the recited function is the combination of recited elements of claim 3, which achieve the resulting inflation effects.  Therefore, the broadest reasonable interpretation (see MPEP § 2111 with respect to broadest reasonable interpretation) of the functional language is: an intended inflation effect of a composition that meets the structural requirements of claim 3.  Because this functional language merely recites the intended result of the recited structural limitations, it imposes no patentable distinction on the claim (i.e., the functional language is not further limiting beyond the noted structural limitations).  Therefore, one of ordinary skill in the art would understand that a composition meeting the structural requirements of claim 3 will achieve the intended result of the functional limitations as well as intended use, and fall within the boundaries of the claims.  
Thus, the prior art render claim 5 obvious.
Regarding claim 6 and the requirements:
6.	([...]	The device of claim 3, further comprising a threaded external surface of the catheter, wherein the threaded external surface of the catheter extends from mid-vagina to a lower uterine segment and wherein the threaded external surface of the catheter comprises an intravaginal portion and an intrauterine portion, the intravaginal portion of the threaded external surface of the catheter extends from mid-vagina to a cervix and the intrauterine portion of the threaded external surface of the catheter extends from the cervix to the lower uterine segment.
Blaisdell teaches protrusions or threads formed on the outer portion of the sleeve catheter:
The occluding member 31 may be fixedly attached to the distal end of the sleeve catheter 30, but will usually be removably attached thereto.  For example, the occluding member 31 may be removably secured to the sleeve catheter 30 by a conventional threaded fitting, as illustrated in FIG. 2, or may be secured to the sleeve catheter by spring-loaded balls 33 in the occluding member 31 and corresponding detents 35 on the distal end of the sleeve catheter 30, as illustrated in FIG. 2A.  [...].

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Blaisdell, col. 7, ln. 1-11, Fig. 2-2A.  Since it would be obvious to manufacture Li’s intrauterine hemorrhage hemostasis device (Li, abstract & Li, p. 1, Fig.) with “occluding member,” as taught by Blaisdell (Blaisdell, abstract), one would be further motivated to incorporate a “sleeve catheter 30 by a conventional threaded fitting” in order to obtain the advantage of a feature for securing “occluding member 31” to the catheter (Blaisdell, col. 7, ln. 1-11, Fig. 2-2A).
Thus, the prior art renders claim 6 obvious.
Regarding claim 11 and the requirements:
11.	([...])	The device of claim 3, wherein the cervical barricade moves distally along the intravaginal portion of the threaded external surface of the catheter until the cervical barricade is located at a cervicovaginal junction such that the uterine cavity is sealed and rapid egress of the released hemostatic drug from the uterine cavity is prevented.
Blaisdell, at Fig.’s 3A-B appears to show the cervical barricade moves distally along the intravaginal portion of the threaded external surface of the catheter until the cervical barricade is located at a cervicovaginal junction such that the uterine cavity is sealed and rapid egress of the released hemostatic drug from the uterine cavity is prevented.
Thus, the prior art renders claim 11 obvious.
Regarding claim 12, it is noted that the requirements:
12.	([...])	The device of claim 11, wherein the cervical barricade is located at the cervicovaginal junction to immobilize the inflated intrauterine balloon in the uterine cavity such that the outer surface of the inflated intrauterine balloon remains in contact with the uterine lining and wherein the cervical barricade is located at the cervicovaginal junction to apply pressure to the lower uterine segment to aid in arresting hemorrhage from the lower uterine segment caused by placenta previa and placenta accreta.
are functional requirements and recitations of intended use.  It is further noted that recitations of intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art (if the prior art structure is capable of performing the intended use, then it reads on the claim, see MPEP § 2103 (I)(C)).  In this regard, it is noted that the structure, material or act in the claim that is connected to (i.e., performs) the recited function is the combination of recited elements of claim 11, which achieve the resulting inflation effects.  Therefore, the broadest reasonable interpretation (see MPEP § 2111 with respect to broadest reasonable interpretation) of the functional language is: an intended inflation effect of a composition that meets the structural requirements of claim 11.  Because this functional language merely recites the intended result of the recited structural limitations, it imposes no patentable distinction on the claim (i.e., the functional language is not further limiting beyond the noted structural limitations).  Therefore, one of ordinary skill in the art would understand that a composition meeting the structural requirements of claim 11 will achieve the intended result of the functional limitations as well as intended use, and fall within the boundaries of the claims.
Thus, the prior art render claim 12 obvious.
Claim 7 is rejected under 35 U.S.C. § 103 as being unpatentable over LI (CN 200984216 Y, Publ. Dec. 05, 2007; as evidenced by English language translation of CN 200984216 Y; on 02/06/2020 IDS; hereinafter, “LI”), in view of BLAISDELL (US 5,935,098, Issued Aug. 10, 1998; hereinafter, “Blaisdell”), as applied to claims 3-6 and 11-12, above, and further in view of ACKERMAN (US 6,827,703 B1, Issued Dec. 7, 2004; hereinafter, “Ackerman”).
The teachings of Li, and Blaisdell, as set forth above, are hereby incorporated.  With regard to the requirements of claim 7 for:
7.	([...])	The device of claim 6, wherein the threaded external surface of the catheter comprises a first polyurethane polymer, a remainder of the catheter comprises a second polyurethane polymer, and the first polyurethane polymer is harder than the second polyurethane polymer.
It would be obvious to manufacture Li’s intrauterine hemorrhage hemostasis device (Li, abstract & Li, p. 1, Fig.) with “occluding member,” as taught by Blaisdell (Blaisdell, abstract), whereby one would be further motivated to incorporate a “sleeve catheter 30 by a conventional threaded fitting” in order to obtain the advantage of a feature for securing “occluding member 31” to the catheter (Blaisdell, col. 7, ln. 1-11, Fig. 2-2A), thereby meeting the requirement of claim 7 for “the threaded external surface of the catheter.”  Blaisdell also teaches a catheter-in-sleeve, wherein “[t]he outer catheter will be somewhat harder” than the inner catheter:
In a particular aspect of the access catheter system, both the inner catheter and the sleeve catheter have dimensions and physical characteristics selected to minimize patient trauma while maintaining sufficient mechanical strength to permit uterine manipulation.  In particular, the inner catheter will have an outside diameter in the range from 1 mm to 2.5 mm, preferably from 1.5 mm to 2 mm, a lumen diameter in the range from 0.5 mm to 1.5 mm, usually in the range from 0.5 mm to 0.8 mm, and a length in the range from 25 cm to 40 cm.  The sleeve catheter will preferably have an outside 60 diameter in the range from 3 mm to 4.5 mm, usually from 3.3 mm to 4 mm, a lumen diameter in the range from 2 mm to 4 mm, usually from 2.5 mm to 3 mm, and a length in the range from 15 cm to 25 cm, usually from 15 cm to 20 cm.  It is particularly preferred that the inner catheter be relatively soft, usually having a hardness in the range from 65D to 75D, preferably from 68D to 74D.  The outer catheter will be somewhat harder, usually having a hardness in the range from 65D to 100D, preferably from 70D to 80D.  By providing an inner catheter and sleeve catheter having hardnesses within these ranges, the desired mechanical strength is achieved without causing excessive patient discomfort or trauma.
(Blaisdell, col. 3, ln. 51, to col. 4, ln. 6), which relates to the requirements of claim 7 for “the first polyurethane polymer is harder than the second polyurethane polymer.”  However, the references do not Expressly teach particular material for constructing the catheter, namely polyurethane, as required by claim 7, which is well within the purview of the ordinarily skilled artisan.
Ackerman, for instance, is directed to:
SINGLE LUMEN BALLOON CATHETER APPARATUS
ABSTRACT
A catheter useful for non-surgical entry into a uterus to dispense a diagnostic fluid therein.  The catheter includes a tubular body having a lumen extending from a first end thereof to a second end thereof.  The lumen includes an external opening adjacent the first end for dispensing a diagnostic fluid into the interior of a subject uterus, and a balloon disposed marginally adjacent to the first end of the body for fluid sealing the interior of the subject uterus.  The lumen further includes a second opening in fluid communication with the interior of the balloon for inflation thereof with the diagnostic fluid.  In most applications, the catheter can be combined with a syringe to form a catheter apparatus.
Ackerman, title & abstract.  In this regard, Ackerman describes polyurethane as a suitable material for constructing the balloon catheter:
FIG. 1 shows a catheter apparatus according to an embodiment of the invention.  The catheter apparatus 10 is an inline assembly comprised of a flexible, single lumen catheter 11 and a conventional syringe 12.  The catheter apparatus 10 is primarily intended for non-surgical entry into the uterine cavity, however, one of ordinary skill in the art will recognize its usefulness in other related procedures.
The catheter 11 of the apparatus 10 includes a flexible tubular body 16 which is preferably made from a clear polyurethane or like material.  The body 16 has a distal end 17 and proximal end 18 and is threadedly disposed in a semi-rigid sheath 13 which is preferably made from polypropylene or any other suitable material. The sheath 13 has a distal end 24, a proximal end 25, and a length which is about 40% percent less than the length of the catheter body 16. The sheath 13 can be slidably moved back and forth along the catheter body 16 to uncover the distal portion of the body 16 to allow it to bend and flex freely or to cover it to prevent bending and flexing in the vagina thus aiding the insertion of the catheter 11 in the cervical canal.  A conventional female Luer hub connector 14 is provided at the proximal end 18 of the catheter body 16 for detachably fluid coupling the syringe 12 (which should be equipped with a male Luer connector) to the catheter 11.  An inflatable balloon 20 (shown in the deflated state) is affixed to and encloses a marginal distal end portion of the body 16.  The balloon 20 can be of the type described in U.S. Pat. No. 5,624,399 issued to Bernard Ackerman the disclosure of which is incorporated herein by reference.

    PNG
    media_image7.png
    200
    400
    media_image7.png
    Greyscale

Ackerman, col. 2, ln. 26-55, Fig. 1.  
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to manufacture Li’s intrauterine hemorrhage hemostasis device (Li, abstract & Li, p. 1, Fig.), per Blaisdell (as discussed above), and to form the catheter with a polyurethane material, as taught by Ackerman (Ackerman, col. 2, ln. 26-55, Fig. 1).  One would have been motivated to do so with a reasonable expectation of success since both Li and Ackerman are concerned with similar problems in the art, namely balloon catheter for treating the uterus.  Li, abstract; Ackerman, abstract.  Further, it is well within the skill of the ordinary artisan to select suitable materials for manufacture.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely Li’s intrauterine hemorrhage hemostasis device (Li, abstract & Li, p. 1, Fig.) with polyurethane in order to obtain the advantage of a suitable material for constructing a flexible tubular body (Ackerman, col. 2, ln. 26-55, Fig. 1).
Thus, the prior art renders claim 7 obvious.
Claims 8-10 are rejected under 35 U.S.C. § 103 as being unpatentable over LI (CN 200984216 Y, Publ. Dec. 05, 2007; as evidenced by English language translation of CN 200984216 Y; on 02/06/2020 IDS; hereinafter, “LI”), in view of BLAISDELL (US 5,935,098, Issued Aug. 10, 1998; hereinafter, “Blaisdell”), and further in view of ACKERMAN (US 6,827,703 B1, Issued Dec. 7, 2004; hereinafter, “Ackerman”), as applied to claim 7, above, and further in view of DUNCAN (US 2015/0202411 A1, Publ. Jul. 23, 2015; hereinafter, “Duncan”).
The teachings of Li, Blaisdell and Ackerman, as set forth above, are hereby incorporated.  With regard to the requirements of claim 8 for:
8.	([...])	The device of claim 7, wherein the cervical barricade comprises the first polyurethane polymer and wherein a cylindrical opening extends longitudinally through the center of the cervical barricade.
Blaisdell teaches an “occluding member” (Blaisdell, abstract) is “preferably formed as an inverted cone or ‘adorn’ seal which partially penetrates and seals within the cervix in a manner that permits manipulation without the loss of seal” (Blaisdell, col. 5, ln. 18-21):
The second major component of the uterine access catheter system of the present invention is a sleeve catheter 30 which is usually in the form of a simple tube having only a single lumen therethrough and an occluding member 31 positioned at its distal end.  Optionally, although not necessarily, a handle which may be in the form of a luer fitting 36 is secured to the proximal end 32 of the sleeve catheter 30.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(Blaisdell, col. 6, ln. 60-67, Fig.’s 2B & 3A-B), wherein Blaisdell’s “occluding member” features “a cylindrical opening extends longitudinally through the center of the cervical barricade” as required by claim 8.  However, Blaisdell’s “occluding member” is not formed of polyurethane in order to meet the requirements of claim 8 for “wherein the cervical barricade comprises the first polyurethane polymer,” which is well within the purview of the ordinarily skilled artisan.
With regard to materials for components that interface with the vaginal/cervical space, Duncan, for instance, is directed to
ADJUSTABLE VAGINAL ANCHOR FOR UTERINE TAMPONADE DEVICE AND METHODS OF USING THE SAME
ABSTRACT
A device for use with a uterine tamponade apparatus, such as the Bakri postpartum hemorrhage balloon, is disclosed.  The device comprises an adjustable anchor for deployment within the vagina to securely retain the balloon in its proper position within the uterine cavity, allowing the balloon to function as intended for the control and management of postpartum hemorrhage and uterine bleeding.  Methods of use of the vaginal anchor are also disclosed.
Duncan, title & abstract.  In this regard, Duncan teaches suitable materials for constructing the device:
[0024]	The arms 18, 19, rods 20, 22 and collars 28, 30, 48 may be formed or molded from a rigid or semi-rigid plastic, for example including, but not limited to nylon, although other suitable materials may be used.  These various components, and preferably the arms 18, 19, may also be over-molded or covered with a softer material, such as polyurethane to make them less traumatic to the sensitive tissue of the cervix 7 and vagina 5.

    PNG
    media_image8.png
    200
    400
    media_image8.png
    Greyscale

Duncan, par. [0024], Fig.’s 2-3.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to manufacture Li’s intrauterine hemorrhage hemostasis device (Li, abstract & Li, p. 1, Fig.), per Blaisdell (as discussed above), and to form Blaisdell’s “occluding member” (Blaisdell, col. 6, ln. 60-67, Fig.’s 2B & 3A-B) with a polyurethane material, as taught by Duncan (Duncan, par. [0024], Fig.’s 2-3).  One would have been motivated to do so with a reasonable expectation of success since both Li and Duncan are concerned with similar problems in the art, namely balloon catheter for treating the uterus.  Li, abstract; Duncan, abstract.  Further, it is well within the skill of the ordinary artisan to select suitable materials known in the art for manufacturing a balloon catheter for treating the uterus.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely Li’s intrauterine hemorrhage hemostasis device (Li, abstract & Li, p. 1, Fig.) with Blaisdell’s “occluding member” (Blaisdell, abstract) formed of polyurethane in order to obtain the advantage of “a softer material, such as polyurethane to make them less traumatic to the sensitive tissue of the cervix 7 and vagina 5” (Duncan, par. [0024], Fig.’s 2-3).
Thus, the prior art renders claim 8 obvious.
Regarding claim 9 and the requirements:
9.	([...])	The device of claim 8, wherein the catheter fits through the cylindrical opening in the cervical barricade.
Blaisdell teaches an “occluding member” (Blaisdell, abstract) is “preferably formed as an inverted cone or ‘adorn’ seal which partially penetrates and seals within the cervix in a manner that permits manipulation without the loss of seal” (Blaisdell, col. 5, ln. 18-21):
The second major component of the uterine access catheter system of the present invention is a sleeve catheter 30 which is usually in the form of a simple tube having only a single lumen therethrough and an occluding member 31 positioned at its distal end.  Optionally, although not necessarily, a handle which may be in the form of a luer fitting 36 is secured to the proximal end 32 of the sleeve catheter 30.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
 
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(Blaisdell, col. 6, ln. 60-67, Fig.’s 2B & 3A-B).  Since it would be obvious to manufacture Li’s intrauterine hemorrhage hemostasis device (Li, abstract & Li, p. 1, Fig.), one would be motivated to follow Blaisdell’s design of fitting the catheter through the “occluding member” (Blaisdell, col. 6, ln. 60-67, Fig.’s 2B & 3A-B), thereby meeting the requirement of claim 9 for a “catheter [that] fits through the cylindrical opening in the cervical barricade.”
Thus, the prior art render claim 9 obvious.
Regarding claim10 and the requirements:
10.	([...])	The device of claim 8, wherein an inner surface of the cylindrical opening in the cervical barricade is threaded such that the cervical barricade screws onto the intravaginal portion of the threaded external surface of the catheter.
Blaisdell teaches protrusions formed on the outer surface of the 
The occluding member 31 may be fixedly attached to the distal end of the sleeve catheter 30, but will usually be removably attached thereto. For example, the occluding member 31 may be removably secured to the sleeve catheter 30 by a conventional threaded fitting, as illustrated in FIG. 2, or may be secured to the sleeve catheter by spring-loaded balls 33 in the occluding member 31 and corresponding detents 35 on the distal end of the sleeve catheter 30, as illustrated in FIG. 2A.  [...].

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale
 
    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

Blaisdell, col. 7, ln. 1-11, Fig. 2-2A.  Since it would be obvious to manufacture Li’s intrauterine hemorrhage hemostasis device (Li, abstract & Li, p. 1, Fig.) with “occluding member,” as taught by Blaisdell (Blaisdell, abstract), one would be further motivated to incorporate a “sleeve catheter 30 by a conventional threaded fitting” in order to obtain the advantage of a feature for securing “occluding member 31” to the catheter (Blaisdell, col. 7, ln. 1-11, Fig. 2-2A), thereby meeting the requirement of claim 10 for “wherein an inner surface of the cylindrical opening in the cervical barricade is threaded such that the cervical barricade screws onto the intravaginal portion of the threaded external surface of the catheter.”
Thus, the prior art render claim 10 obvious.
Claims 13, 15, 18 and 21-22 are rejected under 35 U.S.C. § 103 as being unpatentable over LI (CN 200984216 Y, Publ. Dec. 05, 2007; as evidenced by English language translation of CN 200984216 Y; on 02/06/2020 IDS; hereinafter, “LI”), in view of BLAISDELL (US 5,935,098, Issued Aug. 10, 1998; hereinafter, “Blaisdell”), as applied to claims 3-6 and 11-12, above, and further in view of KASTRUP (US 2016/0317434 A1, Publ. Nov. 3, 2016; US patent family member of WO 2015/089626 A1 on 02/06/2020 IDS; hereinafter, “Kastrup”).
The teachings of Li, and Blaisdell, as set forth above, are hereby incorporated.  However, the references DO NOT TEACH “nanoparticles of a hemostatic drug,” a “carrier” or “self-propelling particle” in order to meet the requirement of claims 13, 15, 18 and 21-22 for:
13.	([...])	The device of claim 3, wherein the drug delivery vehicle comprises a polymer matrix, nanoparticles of the hemostatic drug associated with the polymer matrix, a first constituent, and a second constituent and the first constituent and the second constituent interact to release the nanoparticles of the hemostatic drug from the polymer matrix into the uterine cavity.
[...]
15.	([...])	The device of claim 3, wherein the drug delivery vehicle comprises the nanoparticles of the hemostatic drug attached to a carrier and the carrier conveys the nanoparticles of the hemostatic drug to the uterine lining.
18.	([...])	The device of claim 3, wherein the drug delivery vehicle comprises one or more layers of the hemostatic drug and one or more excipients and the one or more excipients control release of the hemostatic drug into the uterine cavity.
21.	([...])	The device of claim 3, wherein the drug delivery vehicle comprises a self-propelling particle, the nanoparticles of the hemostatic drug are incorporated into the self-propelling particle, and the self-propelling particle moves counter to a flow of blood from a uterine hemorrhage to deliver the nanoparticles of the hemostatic drug to the uterine lining.
22.	([...])	The device of claim 3, wherein the hemostatic drug comprises tranexamic acid, thrombin, fibrinogen, or recombinant activated factor VII.
which are well within the purview of the ordinarily skilled artisan.
Kastrup, for instance, is directed to:
SELF-FUELED PARTICLES FOR PROPULSION THROUGH FLOWING AQUEOUS FLUIDS
ABSTRACT
A simple, self-propelling particle system is disclosed that can deliver a cargo through flowing aqueous solutions.  This disclosure provides a non-aqueous composition comprising: (i) particles formed of a carbonate salt and having an average diameter of about 100 μm or less; and (ii) an acid in solid form.  The particles may be associated with a cargo molecule or particle.  In mouse models of severe hemorrhage, the propelled particles are able to deliver a procoagulant enzyme and halt bleeding.
Kastrup, title & abstract.  In this regard, Kastrup teaches that the self-propelling particle system is suitable for being “distributed on” (i.e., as a coating) “balloons used in surgical treatment,” e.g., for “uterine application”:
[0023]	This disclosure also relates to materials, devices and instruments associated with a composition as described herein.  For example, the composition may be distributed on or impregnated in materials such as gauze, wound dressings, sponges, nasal packing material, and balloons used in surgical treatment.  Such a balloon may be a uterine application.  This disclosure also relates to delivery devices including syringes and catheters comprising a composition as described herein and may include other devices such as pumps, distribution apparatus, tubing or the like, not necessarily intended for treatment of a living organism.  Compositions of this invention may be employed in microfluidic systems.
Kastrup, par. [0023].  Kastup also teaches an embodiment containing thrombin and transexemic acid for clotting:
[0026]	FIG. 3A is a graph showing amounts of thrombin adsorbed inside and outside of CaCO3 particles. FIG. 3B is a schematic showing how clot time of non-flowing plasma was measured.  Thrombin in a buffered solution or associated with CaCO3 particles was placed near the top of a tube of non-flowing blood plasma. CaCO3 particles were mixed with either protonated or unprotonated tranexamic acid, yielding propelling or non-propelling mixtures respectively.  FIG. 3C is a graph showing clot initiation times at the tops and bottoms of tubes. FIG. 3D is a schematic of clotting and occlusion of flowing blood plasma, showing flow rate of plasma being measured after particles were applied at the bottom of a tube. FIG. 3E is a graph showing clotting of plasma at various flow rates by thrombin-loaded particles.  P<*0.05, **0.01, ***0.001. n=3. Error bars indicate S.E.M.

    PNG
    media_image9.png
    200
    400
    media_image9.png
    Greyscale
 
    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    200
    400
    media_image11.png
    Greyscale

Kastrup, par. [0026], Fig.’s 3A-3B.  With regard, to the size, Kastrup teaches the “[n]anoparticles having a diameter of less than about 1 μm (e.g. about 0.1 to about 0.5 μm or greater) are also contemplated” for the CaCo3 particles (Kastrup, par. [0022]), which are “may be associated with a cargo molecule or particle” (Kastrup, abstract).  Kastrup also teaches that the the self-propelling particle system may be incorporated into a matrix, support or carrier:
[0017]	This disclosure also relates to compositions comprising solid particles that comprise a carbonate salt; and, an acid, in solid form, in admixture or distributed in or on a non-aqueous matrix, support or carrier. Particular embodiments involve a non-aqueous composition comprising: (i) particles formed of a carbonate salt and having an average diameter of about 100 μm or less; and (ii) an acid in solid form.  In some embodiments, the composition consists essentially of the acid in solid form and the particles formed of a carbonate salt, with or without an associated cargo.
(Kastrup, par. [0017]) composed of polymers (Kastrup, par. [0037]).  Therefore, Kastrup teaches CaCo3 nanoparticles (Kastrup, par. [0022]) containing thrombin (Kastrup, par. [0026], Fig.’s 3A-3B) in a 2-component, self-propelling particles system (Kastrup, abstract), as a coating for an uterine-treating-balloon (Kastrup, par. [0023]), on a matrix of carrier (Kastrup, par. [0017]) made of a polymer ()Kastrup, par. [0037], thereby meeting the above-noted requirements of claims 13, 15 and 21-22.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to manufacture Li’s intrauterine hemorrhage hemostasis device (Li, abstract & Li, p. 1, Fig.), per Blaisdell (as discussed above) with a Kastup’s self-propelling particle system containing thrombin and tranexamic acid (Kastrup, par. [0026], Fig.’s 3A-3B) as a coating (Kastrup, par. [0023]).  One would have been motivated to do so with a reasonable expectation of success since both Li and Kastrup are concerned with similar problems in the art, namely devices and composition suitable to treat uterine bleeding.  Li, abstract; Kastrup, par. [0023].  Further, it is well within the skill of the ordinary artisan to select a suitable composition for Li’s “hemostatic layer [4].”  Li, abstract.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely the manufacture of Li’s intrauterine hemorrhage hemostasis device (Li, abstract & Li, p. 1, Fig.), per Blaisdell (as discussed above) with a Kastup’s self-propelling particle system containing thrombin and tranexamic acid (Kastrup, par. [0026], Fig.’s 3A-3B) as a coating (Kastrup, par. [0023]) in order to obtain the advantage of a composition capable of causing “clotting and occlusion of flowing blood plasma” (Kastrup, par. [0026], Fig.’s 3A-3B).
Thus, the prior art renders claims 13, 15 and 21-22 obvious.
Regarding claim 18, Kastrup teaches:
[0039]	Compositions of this invention may be distributed on or within various materials that are employed for therapeutic purposes, including gauze, packing, balloons, etc.  Various means may be used for adhering or impregnating a composition of this invention to such materials.  In particular embodiments, such material present in the faun of sheets or layers may separately contain the carbonate salt and acid components of a composition of this invention, to assist localization of the components and to minimize reaction prior to application to an area where the material will be wetted by a bodily fluid.
(Kastrup, par. [0039]), which are “one or more layers of the hemostatic drug and one or more excipients” of claim 18.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to manufacture Li’s intrauterine hemorrhage hemostasis device (Li, abstract & Li, p. 1, Fig.), per Blaisdell (as discussed above) with a Kastup’s self-propelling particle system containing thrombin and tranexamic acid (Kastrup, par. [0026], Fig.’s 3A-3B) as layers in order to “assist localization of the components and to minimize reaction prior to application to an area where the material will be wetted by a bodily fluid” (Kastrup, par. [0039]).
Thus, the prior art renders claim 18 obvious.
Claim 14 is rejected under 35 U.S.C. § 103 as being unpatentable over LI (CN 200984216 Y, Publ. Dec. 05, 2007; as evidenced by English language translation of CN 200984216 Y; on 02/06/2020 IDS; hereinafter, “LI”), in view of BLAISDELL (US 5,935,098, Issued Aug. 10, 1998; hereinafter, “Blaisdell”), and further in view of KASTRUP (US 2016/0317434 A1, Publ. Nov. 3, 2016; US patent family member of WO 2015/089626 A1 on 02/06/2020 IDS; hereinafter, “Kastrup”), as applied to claims 13, 15, 18 and 21-22, above, and further in view of PUI (US 2003/0143315 A1, Publ. Jul. 31, 2003; hereinafter, “Pui”).
The teachings of Li, Blaisdell and Kastrup, as set forth above, are hereby incorporated.  However, the references DO NOT TEACH polymers such as “hydroxypropyl methylcellulose phthalate, cellulose acetate phthalate, polyvinyl acetate phthalate” in order to meet the requirements of claim 14 for:
14.	([...])	The device of claim 13, wherein the polymer matrix comprises hydroxypropyl cellulose phthalate, hydroxypropyl methylcellulose phthalate, cellulose acetate phthalate, polyvinyl acetate phthalate, or polyvinylpyrrolidone acetate.
which are well within the purview of the ordinarily skilled artisan.
Pui, for instance, is directed to:
COATING MEDICAL DEVICES
ABSTRACT
Methods and systems for coating at least a portion of a medical device (e.g., a stent structure) include providing a plurality of coating particles ( e.g., monodisperse coating particles) in a defined volume.  For example, the particles may be provided using one or more nozzle structures, wherein each nozzle structure includes at least one opening terminating at a dispensing end.  The plurality of coating particles may be provided in the defined volume by dispensing a plurality of microdroplets having an electrical charge associated therewith from the dispensing ends of the one or more nozzle structures through use of a nonuniform electrical field between the dispensing ends and the medical device. Electrical charge is concentrated on the particle as the microdroplet evaporates. With a plurality of coating particles provided in the defined volume, such particles can be moved towards at least one surface of the medical device to form a coating thereon ( e.g., using an electric field and/or a thermophoretic effect).
Pui, title & abstract.  In this regard, Pui teaches “it is useful to coat medical devices to provide for the localized delivery of therapeutic agents to target locations within the body,” e.g., “balloon catheters”:
[0003]	It is often beneficial to coat medical devices so that the surfaces of such devices have desired properties or provide desired effects.  For example, it is useful to coat medical devices to provide for the localized delivery of therapeutic agents to target locations within the body, such as to treat localized disease (e.g., heart disease) or occluded body lumens.  Local drug delivery may be achieved, for example, by coating balloon catheters, stents, and the like with therapeutic agent to be locally delivered.  The coating of medical devices may provide for controlled release, which includes long-term or sustained release, of a bioactive material.
(Pui, par. [0003]), and further discloses suitable coating materials including “layers to control the release of therapeutic agents” such as “pH-responsive polymers such as cellulose acetate phthalate or acrylate-based polymers, hydroxypropyl methylcellulose phthalate, and polyvinyl acetate phthalate”:
[0067]	Coating materials other than therapeutic agents include, for example, polymeric materials, sugars, waxes, and fats, applied alone or in combination with therapeutic agents, and monomers that are cross-linked or polymerized.  Such coating materials are applied in the form of, for example, powders, solutions, dispersions, suspensions, and/or emulsions of one or more polymers, optionally in aqueous and/or organic solvents and combinations thereof or optionally as liquid melts including no solvents. When used with therapeutic agents, the polymeric materials are optionally applied simultaneously with, or in sequence to (either before or after), the therapeutic agents.  Such polymeric materials employed as, for example, primer layers for enhancing subsequent coating applications ( e.g., application of alkanethiols or sulfhydryl-group containing coating solutions to gold-plated devices to enhance adhesion of subsequent layers), layers to control the release of therapeutic agents (e.g., barrier diffusion polymers to sustain the release of therapeutic agents, such as hydrophobic polymers; thermal responsive polymers; pH-responsive polymers such as cellulose acetate phthalate or acrylate-based polymers, hydroxypropyl methylcellulose phthalate, and polyvinyl acetate phthalate), protective layers for underlying drug layers (e.g., impermeable sealant polymers such as ethylcellulose), biodegradable layers, biocompatible layers (e.g., layers comprising albumin or heparin as blood compatible biopolymers, with or without other hydrophilic biocompatible materials of synthetic or natural origin such as dextrans, cyclodextrins, polyethylene oxide, and polyvinyl pyrrolidone), layers to facilitate device delivery ( e.g., hydrophilic polymers, such as polyvinyl pyrrolidone, polyvinyl alcohol, polyalkylene glycol (i.e., for example, polyethylene glycol), or acrylate-based polymer/copolymer compositions to provide lubricious hydrophilic surfaces), drug matrix layers (i.e., layers that adhere to the medical device and have therapeutic agent incorporated therein or thereon for subsequent release into the body), and epoxies.
(Pui, par. [0067]), wherein “pH-responsive polymers such as cellulose acetate phthalate,” “hydroxypropyl methylcellulose phthalate, and polyvinyl acetate phthalate” are “hydroxypropyl methylcellulose phthalate, cellulose acetate phthalate, polyvinyl acetate phthalate” of claim 14.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to manufacture Li’s intrauterine hemorrhage hemostasis device (Li, abstract & Li, p. 1, Fig.), per Blaisdell and Kastrup (as discussed above) with a coating comprising a “pH-responsive polymers such as cellulose acetate phthalate or acrylate-based polymers, hydroxypropyl methylcellulose phthalate, and polyvinyl acetate phthalate,” as taught by Pui (Pui, par. [0067]).  One would have been motivated to do so with a reasonable expectation of success since both Li and Pui are concerned with related problems in the art, namely devices and composition suitable for the relaes of active agents from a balloon catheter (Li, abstract; Pui, par. [0003]).  Further, it is well within the skill of the ordinary artisan to select a suitable composition for Li’s “hemostatic layer [4].”  Li, abstract.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely the manufacture of Li’s intrauterine hemorrhage hemostasis device (Li, abstract & Li, p. 1, Fig.), per Blaisdell and Kastrup (as discussed above) with “pH-responsive polymers such as cellulose acetate phthalate” “hydroxypropyl methylcellulose phthalate, and polyvinyl acetate phthalate” in order to obtain the advantage of coating materials for “layers to control the release of therapeutic agents” (Pui, par. [0067]).
Thus, the prior art renders claim 14 obvious.
Claims 16 and 20 are rejected under 35 U.S.C. § 103 as being unpatentable over LI (CN 200984216 Y, Publ. Dec. 05, 2007; as evidenced by English language translation of CN 200984216 Y; on 02/06/2020 IDS; hereinafter, “LI”), in view of BLAISDELL (US 5,935,098, Issued Aug. 10, 1998; hereinafter, “Blaisdell”), and further in view of KASTRUP (US 2016/0317434 A1, Publ. Nov. 3, 2016; US patent family member of WO 2015/089626 A1 on 02/06/2020 IDS; hereinafter, “Kastrup”), as applied to claims 13, 15, 18 and 21-22, above, and further in view of CHEN (US 2007/0231363 A1, Publ. Oct. 4, 2007; hereinafter, “Chen”).
The teachings of Li, Blaisdell and Kastrup, as set forth above, are hereby incorporated.  However, the references DO NOT TEACH “a substance to facilitate absorption of the nanoparticles of the hemostatic drug by the uterine lining” such as a “smart polymer” in order to meet the requirements of claims 16 and 20 for:
16.	([...])	The device of claim 15, further comprising a substance to facilitate absorption of the nanoparticles of the hemostatic drug by the uterine lining.
20.	([...])	The device of claim 3, wherein the drug delivery vehicle comprises a smart polymer, the nanoparticles of the hemostatic drug are entrapped by the smart polymer, an alteration in a structure or a property of the smart polymer occurs in response to a physiological trigger, and the alteration in the structure or the property of the smart polymer results in release of the nanoparticles of the hemostatic drug into the uterine cavity.
which is well within the purview of the ordinarily skilled artisan.
Chen, for instance, is directed to:
COATINGS FORMED FROM STIMULUS-SENSITIVE MATERIAL
ABSTRACT
A coating comprising a stimulus-responsive material and a bioactive agent for controlled release of the bioactive agent and methods of making and using the same are disclosed.
Chen, title & abstract.  In this regard, Chen teaches that the medical device is suitable for treating a “vascular medical condition” including “hemorrhage”:
[0008]	A medical device having a coating described herein can be used to treat, prevent, or ameliorate a vascular medical condition. Some exemplary vascular medical conditions include atherosclerosis, thrombosis, restenosis, hemorrhage, vascular dissection or perforation, vascular aneurysm, vulnerable plaque, chronic total occlusion, claudication, anastomotic proliferation for vein and artificial grafts, bile duct obstruction, ureter obstruction, tumor obstruction, and combinations thereof.
Chen, par. [0008].  With regard to a “stimulus-responsive material,” Chen teaches “pH sensitive polymers” and “Thermo-responsive polymers” as “smart polymers” for regulating local delivery of an agent according to pH or temperature:
Stimulus-Sensitive Material
[0013]	The implantable medical device of the present invention can incorporate at least one stimulus-sensitive material and at least one bioactive agent.  As used herein, the term “stimulus-sensitive material” is used interchangeably with the term “stimulus-responsive material”.  The term “bioactive agent” is sometimes referred to as “therapeutic agent.”
[0014]	A stimulus-sensitive material is a material that senses and responds to a physical or chemical stimulus in its local environment in a controlled and reproducible manner.  A physical stimulus can be, but is not limited to, heat (e.g., externally applied heat or heat from a local temperature increase at a site of implantation of a device), electrical field, pressure, sound or radiation.  A chemical stimulus can be, but is not limited to, a change in the pH, ionic strength or oxidative environments in the local environment of the stimulus-responsive material.  An example of a stimulus-responsive material is a synthetic material such as a polymer.  In some embodiments, the polymer can be a biostable polymer (e.g., an acrylate and/or methacrylate polymer) or a bioabsorbable polymer.
[0015]	In some embodiments, the stimulus-responsive material is a thermo-responsive polymer.  Thermo-responsive polymers, along with pH sensitive polymers, are sometimes referred to as “smart polymers”.  See, for example, U.S. Pat. Nos. 4,830,855 to Stewart, 5,120,349 to Stewart et al., 5,665,822 to Bitler et al., 6,199,318 to Stewart et al., 6,540,984 to Stewart et al., 6,492,462 to Bitler et al., 6,548,132 to Clarke et al.
[0016]	In some embodiments, a coating including a smart polymer can control the delivery of endothelial cells for preventing or reducing thrombosis of coronary stenting.  Thrombosis has increased as the use of stents for broad spectrums of lesions has increased.  Endothelial cells on a coating surface can reduce the incidence of thrombosis (see. e.g., Marcus, et al., Atherioscler. Thromb. Vase. Biol. 21:178-182 (2001); Scott, et al., Am. Heart J. 129(5):860-866 (1995)).  A medical device can be made with a smart polymer coating as the topcoat on a layer of endothelial cells.  The topcoat can protect the endothelial cells from delaminating from the medical device surface during deployment.  Upon implantation, a body's temperature can trigger a change in the smart polymer's physical properties (e.g., hydrophilicity, permeability, etc) to allow the endothelial cells to be released thus providing local delivery of the cells.
[0017]	In some embodiments, a medical device having a coating that includes a smart polymer described herein can be used to regulate local delivery of an agent (e.g., a drug) to the implantation site of the medical device.  For example, coronary stenting can also be a strong inflammatory stimulus.  Post-stenting inflammation can cause the arterial wall temperature to increase (see, e.g., Diamantopoulos, et al., J. Invasive Cardiol. 15(4):191-7 (2003)).  A local temperature increase (e.g., a raise of 0.5° C.) at the wall surfaces (hotspots) and a higher local temperature in the tissue near the inflammation site has been reported in some human trials; this was attributed to greater regional macrophage activity.  (see, e.g., Stefanandis C., et al., J. Am. Coll. Cardiol. 37(5): 1277-1283 (2001)).  The temperature increase of an injured site allows the design of a coating that includes a smart polymer to serve as a switch to regulate (switch on/off) the release of an agent (e.g., a drug) from a coating such that the coating will not release the agent or drug at the normal body temperature (about 37° C.), but will release the agent or drug or have different release profiles at injured sites because the temperature at those sites is greater than normal body temperature (e.g., greater than 37° C.).  Tuning of the phase transition temperature of the stimulus-sensitive polymer can be achieved by incorporating different molecular moieties as the polymeric side chains or, in some embodiments, by blending different grades of a stimulus-sensitive polymer, one example of which is Intelimer (available from Landec Corporation, Menlo Park, Calif.).
(Chen, par. [0013]-[0017]), which are noted as a “smart polymer” of claim 20, which is encompassed by “a substance to facilitate absorption of the nanoparticles of the hemostatic drug by the uterine lining” of claim 16.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to manufacture Li’s intrauterine hemorrhage hemostasis device (Li, abstract & Li, p. 1, Fig.), per Blaisdell and Kastrup (as discussed above) with a coating comprising a stimulus-responsive material, as taught by Chen (Chen, abstract).  One would have been motivated to do so with a reasonable expectation of success since both Li and Chen are concerned with similar problems in the art, namely devices and composition suitable to treat bleeding (Li, abstract) or hemorrhage (Chen, par. [0008]).  Further, it is well within the skill of the ordinary artisan to select a suitable composition for Li’s “hemostatic layer [4].”  Li, abstract.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely the manufacture of Li’s intrauterine hemorrhage hemostasis device (Li, abstract & Li, p. 1, Fig.), per Blaisdell (as discussed above) with a coating comprising a stimulus-responsive material (Chen, abstract) in order to obtain the advantage of a “stimulus-responsive material” or “smart polymer” for regulating local delivery of an agent according to pH or temperature (Chen, par. [0013]-[0017]).  It is further noted that the requirement of claim 20, wherein “an alteration in a structure or a property of the smart polymer occurs in response to a physiological trigger, and the alteration in the structure or the property of the smart polymer results in release of the nanoparticles of the hemostatic drug into the uterine cavity,” is a functional requirement and recitation of intended use.  In this respect, recitations of intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art (if the prior art structure is capable of performing the intended use, then it reads on the claim, see MPEP § 2103 (I)(C)).  In this regard, it is noted that the structure, material or act in the claim that is connected to (i.e., performs) the recited function is the combination of recited elements of claim 20 (namely “[t]he device of claim 3, wherein the drug delivery vehicle comprises a smart polymer, the nanoparticles of the hemostatic drug are entrapped by the smart polymer”), which achieve the resulting release effect.  Therefore, the broadest reasonable interpretation (see MPEP § 2111 with respect to broadest reasonable interpretation) of the functional language is: an intended release effect of a device that meets the structural requirements of claim 20.  Because this functional language merely recites the intended result of the recited structural limitations, it imposes no patentable distinction on the claim (i.e., the functional language is not further limiting beyond the noted structural limitations).  Therefore, one of ordinary skill in the art would understand that a composition meeting the structural requirements of claim 20 will achieve the intended result of the functional limitations as well as intended use, and fall within the boundaries of the claims.
Thus, the prior art renders claims 16 and 20 obvious.
Claims 17 is rejected under 35 U.S.C. § 103 as being unpatentable over LI (CN 200984216 Y, Publ. Dec. 05, 2007; as evidenced by English language translation of CN 200984216 Y; on 02/06/2020 IDS; hereinafter, “LI”), in view of BLAISDELL (US 5,935,098, Issued Aug. 10, 1998; hereinafter, “Blaisdell”), and further in view of KASTRUP (US 2016/0317434 A1, Publ. Nov. 3, 2016; US patent family member of WO 2015/089626 A1 on 02/06/2020 IDS; hereinafter, “Kastrup”), and further in view of CHEN (US 2007/0231363 A1, Publ. Oct. 4, 2007; hereinafter, “Chen”), as applied to claims 16 and 20, above and further in view of PETEREIT (US 7,879,966 B2, Issued Feb. 1, 2011; hereinafter, “Petereit”).
The teachings of Li, Blaisdell, Kastrup and Chen, as set forth above, are hereby incorporated.  However, the references DO NOT TEACH a “methacrylic acid copolymer” in order to meet the requirements of claim 17 for:
17.	([...])	The device of claim 16, wherein the substance compnses methacrylic acid copolymer.
which is well within the purview of the ordinarily skilled artisan.
Petereit, for instance, is directed to:
PH-SENSITIVE POLYMER
ABSTRACT
A pH-sensitive polymer which has cytotoxic or membranolytic properties at pH values below pH 6.5.  Carriers for natural or synthetic biomolecules or active pharmaceutical ingredients using such a pH-sensitive polymer.
Petereit, title & abstract.  In this regard, Petereit teaches pH-sensitive polymers used as coating agents for drug forms, such as “EUDRAGIT®” copolymers composed of methacrylic acid units and C1-C12-alkyl esters of (meth)acrylic acid:
A molecule which responds to a stimulus may be, for example, a pH-sensitive polymer which is combined with a molecule which binds to a ligand, e.g. an antigen, an antibody or an active pharmaceutical ingredient. The molecular conjugate is able to respond to altered environmental conditions, e.g. to alteration of the pH from values above pH 7 .0 in the region of extracellular body fluids, e.g. in the blood stream, to values below pH 6.5, which is associated with uptake into living cells, e.g. by endocytosis.
[...]
(Meth)acrylate copolymers composed of methacrylic acid units and comonomers such as C1 - to C12-alkyl esters of (meth)acrylic acid are known in principle and are used in particular as coating agents and binders for drug forms.”  
Known examples are copolymers composed of 50% by weight methacrylic acid and 50% by weight methyl methacrylate (EUDRAGIT® L), of 50% by weight methacrylic acid and 50% by weight ethyl acrylate (EUDRAGIT® L100-55), of 30% by weight methacrylic acid and 70% by weight methyl methacrylate (EUDRAGIT® S). The commercially available copolymers have molecular weights in the region of about 200 000 g/mol.
(Petereit, col. 2, ln. 40-49 & 56-67), which are noted as encompassed by “ methacrylic acid copolymer[s]” of claim 17.
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to manufacture Li’s intrauterine hemorrhage hemostasis device (Li, abstract & Li, p. 1, Fig.), per Blaisdell, Kastrup and Chen (as discussed above), with a coating comprising a pH sensitive polymer (Chen, par. [0015]) such as a (meth)acrylate copolymers composed of methacrylic acid units and comonomers such as C1 - to C12-alkyl esters of (meth)acrylic acid, as taught by Petereit (Petereit, col. 2, ln. 40-49 & 56-67).  Further, it is well within the skill of the ordinary artisan to select a suitable a pH sensitive polymer.  Chen, par. [0015].  
Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely the manufacture of Li’s intrauterine hemorrhage hemostasis device (Li, abstract & Li, p. 1, Fig.), per Blaisdell (as discussed above) with a coating comprising a stimulus-responsive material (Chen, abstract) in order to obtain the advantage of a “stimulus-responsive material” or “smart polymer” for regulating local delivery of an agent according to pH or temperature (Chen, par. [0013]-[0017]), namely a pH sensitive polymer (Chen, par. [0015]) such as a (meth)acrylate copolymers composed of methacrylic acid units and comonomers such as C1 - to C12-alkyl esters of (meth)acrylic acid, which are “known in principle and are used in particular as coating agents and binders for drug forms” (Petereit, col. 2, ln. 40-49 & 56-67).
Thus, the prior art renders claim 17 obvious.
Claim 19 is rejected under 35 U.S.C. § 103 as being unpatentable over LI (CN 200984216 Y, Publ. Dec. 05, 2007; as evidenced by English language translation of CN 200984216 Y; on 02/06/2020 IDS; hereinafter, “LI”), in view of BLAISDELL (US 5,935,098, Issued Aug. 10, 1998; hereinafter, “Blaisdell”), and further in view of KASTRUP (US 2016/0317434 A1, Publ. Nov. 3, 2016; US patent family member of WO 2015/089626 A1 on 02/06/2020 IDS; hereinafter, “Kastrup”), as applied to claims 13, 15, 18 and 21-22, above, and further in view of HAKIMI-MEHR (US 2008/0181928 A1, Publ. Jul. 31, 2008; hereinafter, “Hakimi-Mehr”).
The teachings of Li, Blaisdell and Kastrup, as set forth above, are hereby incorporated.  However, the references DO NOT TEACH “liposomes” in order to meet the requirements of claim 19 for:
19.	([...])	The device of claim 3, wherein the drug delivery vehicle comprises a liposome, the nanoparticles of the hemostatic drug are encapsulated by the liposome, and the liposome transports the nanoparticles of the hemostatic drug to the uterine lining where the nanoparticles of the hemostatic drug are released from the liposome.
which is well within the purview of the ordinarily skilled artisan.
Hakimi-Mehr, for instance, is directed to:
COATINGS FOR IMPLANTABLE MEDICAL DEVICES FOR LIPOSOME DELIVERY
ABSTRACT
Disclosed herein are medical devices, such as implantable medical devices (e.g., stents), comprising at least one coating covering at least a portion of the device comprising dry film.  The dry film comprises at least one lipid bilayer and at least one pharmaceutically effective agent.  Upon exposure to an aqueous fluid, liposomes are released comprising lipids from the dry film encapsulating the pharmaceutically effective agent.  The film can contact the device directly or can be coated on a substrate, such as a ceramic.
(Hakimi-Mehr, title & abstract).  It is noted that “liposomes” “encapsulating the pharmaceutically effective agent” (Hakimi-Mehr, abstract) are “liposomes” of claim 19.  In this regard, Hakimi-Mehr teaches a method of treating at least one disease or condition by implanting a medical device comprising a coating covering at least a portion of a device configured to release liposomes containing active ingredients into body cavities such as the uterus:
Methods of Treating Diseases
[0168]	One embodiment provides a method of treating at least one disease or condition comprising:
[0169]	implanting in a subject in need thereof a medical device comprising a coating covering at least a portion of the device, the coating comprising at least one lipid bilayer and a therapeutically effective amount of at least one pharmaceutically active agent, and
[0170]	releasing from the device the at least one pharmaceutically active agent encapsulated in a liposome comprising lipids from the lipid bilayer.
[...]
[0174]	In one embodiment, the method comprises inserting the device into the passageway, the device comprising a generally tubular structure, the surface of the structure being coated with a composition disclosed herein, such that the passageway is expanded.  In the method, the body passageway may be selected from arteries, veins, lacrimal ducts, trachea, bronchi, bronchiole, nasal passages, sinuses, eustachian tubes, the external auditory canal, oral cavities, the esophagus, the stomach, the duodenum, the small intestine, the large intestine, biliary tracts, the ureter, the bladder, the urethra, the fallopian tubes, uterus, vagina, the vasdeferens, and the ventricular system.
Hakimi-Mehr, par. [0168]-[0170] & [0174].
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to manufacture Li’s intrauterine hemorrhage hemostasis device (Li, abstract & Li, p. 1, Fig.), per Blaisdell and Kastrup (as discussed above) with a coating that releases liposomes for encapsulating the pharmaceutically effective agent, as taught by Hakimi-Mehr (Hakimi-Mehr, abstract).  One would have been motivated to do so with a reasonable expectation of success since both Li and Hakimi-Mehr are concerned with related problems in the art, namely devices and composition suitable to the uterus (Li, abstract; Hakimi-Mehr, par. [0168]-[0170] & [0174]).  Further, it is well within the skill of the ordinary artisan to select a suitable composition for Li’s “hemostatic layer [4].”  Li, abstract.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely the manufacture of Li’s intrauterine hemorrhage hemostasis device (Li, abstract & Li, p. 1, Fig.), per Blaisdell and Kastrup (as discussed above) with a coating that releases liposomes for encapsulating the pharmaceutically effective agent, as taught by Hakimi-Mehr in order to obtain the advantage of a coating that releases a pharmaceutically effective agent upon exposure to an aqueous fluid (Hakimi-Mehr, abstract).  It is further noted that the requirement of claim 19, wherein “the liposome transports the nanoparticles of the hemostatic drug to the uterine lining where the nanoparticles of the hemostatic drug are released from the liposome,” is a functional requirement and recitation of intended use.  In this respect, recitations of intended use must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art (if the prior art structure is capable of performing the intended use, then it reads on the claim, see MPEP § 2103 (I)(C)).  In this regard, it is noted that the structure, material or act in the claim that is connected to (i.e., performs) the recited function is the combination of recited elements of claim 19 (namely “[t]he device of claim 3, wherein the drug delivery vehicle comprises a liposome, the nanoparticles of the hemostatic drug are encapsulated by the liposome”), which achieve the resulting transport/release effect.  Therefore, the broadest reasonable interpretation (see MPEP § 2111 with respect to broadest reasonable interpretation) of the functional language is: an intended transport/release effect of a device that meets the structural requirements of claim 19.  Because this functional language merely recites the intended result of the recited structural limitations, it imposes no patentable distinction on the claim (i.e., the functional language is not further limiting beyond the noted structural limitations).  Therefore, one of ordinary skill in the art would understand that a composition meeting the structural requirements of claim 19 will achieve the intended result of the functional limitations as well as intended use, and fall within the boundaries of the claims.  
Thus, the prior art renders claim 19 obvious.






Conclusion
Claims 3-22 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Primary Examiner, Art Unit 1611